


117 HR 2343 IH: Protecting American Voters Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2343
IN THE HOUSE OF REPRESENTATIVES

April 1, 2021
Mr. Roy (for himself, Mr. Steube, Ms. Herrell, Mr. Budd, and Mrs. Boebert) introduced the following bill; which was referred to the Committee on House Administration

A BILL
To amend the National Voter Registration Act of 1993 to require the Secretary of Homeland Security and the Commissioner of Social Security to provide information to States upon request which will enable States to verify the citizenship status of applicants for voter registration in elections for Federal office in the State and remove individuals who are not citizens of the United States from the list of individuals registered to vote in elections for Federal office in the State, and for other purposes.


1.Short titleThis Act may be cited as the Protecting American Voters Act. 2.Requiring provision of information upon request to enable States to verify citizenship status of applicants for voter registration and individuals on voter registration lists (a)Provision of information upon requestSection 9 of the National Voter Registration Act of 1993 (52 U.S.C. 20508) is amended by adding at the end the following new subsection:

(c)Provision of information upon request to enable States to verify citizenship status of applicants and registrants
(1)In generalAt the request of a State election official, the Secretary of Homeland Security and the Commissioner of the Social Security Administration shall provide the official with such information as may be necessary to enable the official to verify that an applicant for voter registration in elections for Federal office held in the State or a registrant on the official list of eligible voters in elections for Federal office held in the State is a citizen of the United States. (2)Use of SAVE systemThe Secretary of Homeland Security may respond to a request received under paragraph (1) by using the system for the verification of immigration status under the applicable provisions of section 1137 of the Social Security Act (42 U.S.C. 1320b–7), as established pursuant to section 121(c) of the Immigration Reform and Control Act of 1986 (Public Law 99–603).
(3)Sharing of informationThe Secretary and the Commissioner may share information with each other with respect to an individual who is the subject of a request received under paragraph (1) in order to enable the Secretary and the Commissioner to respond to the request. (4)PrivacyThe Secretary shall carry out this subsection in accordance with such safeguards as the Commissioner determines to be necessary or appropriate to protect the confidentiality of the social security account number of any individual.
(5)Prohibiting feesThe Secretary may not charge a fee for responding to a State’s request under paragraph (1). (6)RegulationsThe Secretary shall promulgate such regulations as may be necessary to carry out this subsection..
(b)Clarification of authority of State to remove noncitizens from official list of eligible voters
(1)In generalSection 8(a)(4) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(4)) is amended— (A)by striking or at the end of subparagraph (A);
(B)by adding or at the end of subparagraph (B); and (C)by adding at the end the following new subparagraph:

(C)a determination that the registrant is not a citizen of the United States;. (2)Conforming amendmentSection 8(c)(2)(B)(i) of such Act (52 U.S.C. 20507(c)(2)(B)(i)) is amended by striking (4)(A) and inserting (4)(A) or (C).
(c)Effective dateThe amendments made by this section shall apply with respect to elections held on or after January 1, 2022.  